Caton, C. J. We think this case should be submitted to another jury. The witnesses who express the opinion that the persons whom they saw at Groveland on the occasion before the horses were stolen, and express the opinion that the prisoners are the same persons, had no previous acquaintance with them, and had never seen them before, and might have been mistaken in their identity; and those who saw the persons riding the stolen horses, had less opportunity of observing them, and were still more likely to be mistaken. On the other hand, the wii> nesses, Dooley and Brown, who prove the alibi, could not possibly be mistaken in what they swore to. Unless their testimony is all unmitigated perjury, the prisoners are not guilty. These witnesses give their residence and occupation, and state circumstances, which, upon another trial, will enable it to be shown whether they have told the truth or a falsehood. We think that safety and justice require that the cause should be again tried. The judgment must be reversed and the cause remanded. Judgment reversed.